Broyles, C. J.
This is a claim case in which a fi. fa. was levied on ungathered crops standing in the field. Upon the trial the undisputed evidence showed that the defendant in fi. fa had rented the land upon which the crops were grown, but there was an issue of fact as to whether in making 'the rent contract he was acting for himself or as agent for his wife, the claimant in the case. This was the controlling question in the case, and the jury resolved it in favor of the plaintiff in fi. fa. by finding the property subject to the fi. fa. This finding was authorized by the evidence. Neither of the excerpts from the charge of the court, complained of in the amendment to the motion for a new trial, when considered with the remainder of the charge, shows error.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.